IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
BULGARI, S.p.A.,
Case No. 18-cv-04376
Plaintiff,
Judge Edmond E. Chang
V.
Magistrate Judge Young B. Kim
ZHANG JIANYING, et al.,
Defendants.

 

 

SATISFACTION OF JUDGMENT

WHEREAS, a judgment was entered in the above action on September 5, 2018 [50], in
favor of Plaintiff Bulgari, S.p.A. (“Bulgari”) and against the Defendants Identified on Schedule
A in the amount of one hundred fifty thousand dollars ($150,000) per Defaulting Defendant, and
Bulgari acknowledges payment of an agreed upon damages amount, costs, and interest and
desires to release this judgment and hereby fully and completely satisfy the same as to the

following Defendants:

 

Defendant Name Line No.

 

 

 

ARESLAND Official Store 129

 

 

THEREFORE, full and complete satisfaction of said judgment as to the above-referenced
Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.

 
"Dated this 13th day of December 2018.

Respectfully submitted,

Amy C. ree ler

Justin R. Gaudio

Mary F. Fetsco

Greer, Burns & Crain, Ltd.

300 South Wacker Drive, Suite 2500
Chicago, Illinois 60606

312.360.0080 / 312.360.9315 (facsimile)
aziegler@gbc.law

jgaudio@gbc.law

mfetsco@gbc.law |

Attorneys for Plaintiff Bulgari, S.p.A.

Subscribed and sworn to me by Mary F. Fetsco, on this 13th day of December, 2018.

Given under by hand and notarial seal.

  

CAITLIN SCHLIE
Official Seal

     
 

Notary Public - State of iillnols ;
My Commission Expires Nov 20, 2021 :

 
   

Willer. SA

Notary Public

State of Liars

County of _[ hE _
